Citation Nr: 1710461	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  12-11 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disability.

2.  Entitlement to an evaluation in excess of 10 percent prior to February 2, 2012, and in excess of 30 percent since February 2, 2012, for bilateral pes planus with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to May 1978.

The issue of entitlement to an evaluation in excess of 10 percent prior to February 2, 2012, and in excess of 30 percent since February 2, 2012, for bilateral pes planus with DJD comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in October 2014.  The issue of entitlement to service connection for a right knee disability is before the Board following a Board Remand in October 2014.  These matters were originally on appeal from rating decisions dated in January 2011 and September 2012 of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

In August 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The issue of  entitlement to an evaluation in excess of 10 percent prior to February 2, 2012, and in excess of 30 percent since February 2, 2012, for bilateral pes planus with DJD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic right knee disability was not manifested during service and is not shown to be related to active service or service-connected disability; arthritis was not manifested within a year of separation from service.

CONCLUSION OF LAW

A chronic right knee disability was not incurred in or aggravated by service and is not causally related to service-connected disability; arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's October 2014 Remand, the Appeals Management Center (AMC) associated outstanding VA treatment records with the file, obtained service treatment records, obtained and addendum opinion as to the etiology of the Veteran's right knee disorder, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the August 2014 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The Veteran does not contend, and the evidence does not demonstrate, that his right knee disorder had its onset in service.  The service treatment records are absent complaints, findings or diagnoses of any knee disorder during service.  

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, there is no indication of right knee arthritis until many years after the Veteran's discharge from service.  X-ray of the right knee in February 1998 and March 2008 were as normal except for a fabella, a sesamoid fibrocartilage occasionally found on the gastrocnemius muscle; it is visible radiographically as a small bony shadow behind the knee joint.  Dorland's Illustrated Medical Dictionary 676 (31st ed. 2007).
  
Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  The Veteran does not report right knee symptoms since service.  The Veteran underwent VA examination in August 2012 at which time he reported not knowing the date of onset of symptoms and stated that his right knee condition began with gradual onset of right knee pain  Thus, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran clearly has a current disability.  The Veteran has been diagnosed as having right knee DJD.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current right knee disability and the Veteran's military service or a service-connected disability.

In this case, no medical professional has ever related the Veteran's right knee DJD to either his active duty service or to service-connected disability.  

The Veteran underwent VA examination in August 2012.  After review of the record and physical examination of the Veteran, the examiner opined that it was less likely than not that the right knee condition was due to or the result of bilateral pes planus with degenerative joint disease of the first metatarsal.  The examiner noted that the Veteran's first documentation of joint pain at the April 2008 rheumatology consultation was in both the knee and shoulders which was not consistent with DJD caused by altered gait since shoulders are non-weight bearing.  The examiner noted that the Veteran was morbidly obese which increased his pain symptoms in the weight bearing joints yet his DJD of the right knee was mild.

In February 2015, an addendum opinion regarding the etiology of the Veteran's right knee DJD was rendered.  After review of the file, the examiner opined, 

... right knee DJD is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and is at least as likely as not permanently aggravated or a result of wear and tear, and obesity.  Also it was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service. 

The examiner noted that the Veteran left military service in 1978, that x-ray of the right knee in March 2008 was normal, and x-ray of the right knee in April 2012 showed minimal DJD, 34 years after leaving military service.  The examiner noted that given that long length of time, it was clear that factors other than military service were in operation in the etiology of the right knee DJD.  

The examiner also noted that although the Veteran had flat feet, "we just do not see that affecting the knee joint in such a way as to cause DJD."  The examiner also noted that the Veteran was known to have DJD of the thoracic spine which could in no way be imagined/hypothesized to affect the knees.  The examiner noted that this kind of mid-upper back pain was not affected by gait and did not affect gait.  The examiner noted that the thoracic spine dysfunction likely had a greater interaction with overall spinal posture.  The examiner noted that the Veteran was morbidly obese, a huge factor in the development of DJD, and that aging was also a major contributor as he was about 57 years old when the DJD was found.  

The examiner noted that advanced age is one of the strongest risk factors associated with osteoarthritis.  The examiner stated that the National Health and Nutrition Examination Survey found the prevalence of this disease to be less than 0.1 percent in those aged 25 to 34 years old versus a rate of over 80 percent in people over age 55.  The examiner also noted that obesity is perhaps the strongest modifiable risk factor for the development of osteoarthritis.  The examiner stated that although multiple studies have demonstrated a relationship between obesity and osteoarthritis, newer studies better define this association and its implications on the prevention of disease.  The examiner stated that obesity and age were certainly enough to explain the DJD of the Veteran's right knee.  

Thus, it is the February 2015 VA examiner's opinion that the Veteran's obesity in combination with his age caused his right knee DJD.  There is no evidence of record to the contrary. 

Thus, the record is absent evidence of a chronic right knee disorder in service,  evidence of right knee arthritis within a year following service, evidence of continuity of symptomatology, and competent evidence of a nexus between the Veteran's right knee DJD and either his active duty service or service-connected disability. 

The Board must also consider the Veteran's own opinion that his right knee DJD is related to a service-connected disability.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his right knee DJD as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected disability, is denied.


REMAND

As noted above, in an October 2014 decision, the Board determined that the preponderance of the evidence was against granting a rating in excess of 10 percent prior to February 2, 2012, and against granting a rating in excess of 30 percent thereafter for bilateral pes planus with DJD of the left first metatarsal.  The Veteran filed an appeal with the Court of Appeals for Veterans Claims (Court).  In an April 2016 memorandum decision, the Court found that the Board failed to address potentially, materially favorable evidence that the Veteran had a diagnosis of plantar fasciitis in its determination against a 50 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276, and remanded the case back to the Board.

An examination is warranted to determine if the Veteran's symptoms of plantar tenderness are a symptom of his service-connected bilateral pes planus with DJD, or if the symptom is caused by a separately diagnosable condition.

In addition, the Veteran has been diagnosed as having diabetes; and he has been described as having "diabetic foot on both heels."  As such, an additional examination is necessary to differentiate between the symptoms attributable to the Veteran's service-connected bilateral foot disability and symptoms attributable to diabetes, a nonservice-connected disability.

Thus, the Veteran should be scheduled to undergo VA examination by an appropriate physician to determine the current severity of his service-connected bilateral foot disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA foot examination.  The examiner is to be provided access to the claims folder in conjunction with the examination.  In accordance with the latest worksheets for rating disabilities of the feet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  

In addition to evaluating the severity of the service-connected bilateral pes planus with DJD, the examiner is specifically asked to address the complaints of plantar tenderness and determine whether the symptom of plantar tenderness is an element of his service-connected pes planus with DJD, or whether it is a manifestation of a separately diagnosed disability.

A complete rationale for any opinions expressed must be provided. 

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


